DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
No claims have been currently amended, added, or cancelled. Claims 1-2, 4-5, and 7-15 are pending. 

Response to Arguments 
 The rejection of claims 1-2, 4-5, and 15 under 35 U.S.C. 103 as being unpatentable over Filippetti et al., “Recent Development of Induction Motor Drives Fault Diagnosis Using AI Techniques”, IEEE, (2000) in view of Singh et al., “Rotor Faults Diagnosis Using Artificial Neural Networks and Support Vector Machines”, International Journal of Acoustics and Vibrations, (2015), in further view of Boehm et al. (US 20150261649 A1), in further view of Discenzo (U.S. Patent No. 6326758), has been maintained.  
The rejection of claims 7-9 under 35 U.S.C. 103 as being unpatentable over Filippetti in view of Singh in further view of Boehm and Discenzo . Alternatively, claims 7-9
The rejection of claims 10 and 12-13 under 35 U.S.C. 103 as being unpatentable over Flippetti in view of Singh, in further view of Boehm and Discenzo, and in further view of Pal et al. (US 20170051978 A1), has been maintained.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Filippetti in view of Singh, in further view of Boehm, Discenzo, and Pal, and in further view of Edsinger (U.S. Patent No. 9,205,560), has been maintained.

Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. 

Claim 1 stands rejected under 35 U.S.C. 103 as being unpatentable over Filippetti et al., “Recent Development of Induction Motor Drives Fault Diagnosis Using AI Techniques”, IEEE, (2000) in view of Singh et al., “Rotor Faults Diagnosis Using Artificial Neural Networks and Support Vector Machines”, International Journal of Acoustics and Vibrations, (2015), in further view of Boehm et al. (US 20150261649 A1), in further view of Discenzo (U.S. Patent No. 6326758).

Applicant mainly argues (in pages 6-9) that the combination in view of Discenzo does not teach the limitation … the processor is configured to perform a health check operation causing the main shaft to perform a predetermined operation pattern during a predetermined time interval, and observe the state variable in at least one of an accelerated state of the main shaft, a constant velocity-operated state of the main shaft, and one of a decelerated state of the main shaft and a coasted state of the main shaft upon cutoff of a driving force, in the predetermined operation pattern, to learn the fault prediction of the one of the main shaft and the motor, recited in claim 1. In support, Applicant contends that the health assessment, as disclosed in Discenzo, allegedly does not teach or suggest performing a check operation causing the main shaft to perform a predetermined operation pattern during a predetermined time interval. Applicant further contends that the chaos tracking techniques, as disclosed in Discenzo, allegedly do not teach observing the state variable in at least one of an accelerated state of the main shaft, a constant velocity-operated state of the main shaft, and one of a decelerated state of the main shaft and a coasted state of the main shaft upon cutoff of a driving force, in the predetermined operation pattern, to learn the fault prediction of the one of the main shaft and the motor. 

	Examiner respectfully disagrees with Applicant’s argument above as it is directly contradicted by the Discenzo reference itself. Discenzo teaches an integrated control and diagnostics system for a controlled system (e.g., a motor) including a diagnostics module and a controller coupled to the motor. To optimize operation, a diagnostics information signal is used to modify the control provided by the controller as required. Moreover, the output of the control module is coupled to the diagnostics module so that a health assessment made by the diagnostics module can be based at least in part on the output of the controller. The invention disclosed uses a model-based diagnostics approach that allows integration of control algorithms with diagnostics algorithms to 

As set forth in the Office Action dated 08/04/2021, the combination in view of Discenzo was pointed as teaching the argued limitation at Col. 6, lines 9-30, [claim 20], Col. 6, lines 51-62, Col. 5, lines 8-32, Col. 7, lines 48-62, and Col. 8, lines 17-21. To this effect, Discenzo, at Col. 6, lines 9-30, was cited as teaching the controlled system is monitored by a diagnostics module, wherein the diagnostics module performs a health assessment of the controlled system based on sensor data; Discenzo, [claim 20], further teaching “generating, with a controller, a driving output based on the motor parameter signal; diagnosing a health condition of the motor based on at least one of a group comprising (1) an operating objective, (2) the driving output, and (3) a process constraint; predicting, based on the health condition, whether a motor fault condition will occur prior to the next preventive maintenance checkpoint…wherein the operating objective is operating the motor at 200% duty for a predetermined amount of time.”; Discenzo, Col. 6, lines 51-62, further teaching health assessment is processed according to an algorithm(s) executed by the processor. In general, model-based techniques are used that incorporate the dynamic characteristics of the control system. The model optimizes the ability to detect and diagnose incipient faults before they render the system inoperable; Discenzo, Col. 5, lines 8-32, further teaching the diagnostics module uses onboard processor and sensors to provide diagnostics for motor bearings and other mechanical and electrical components based on current, voltage, stator temperature, vibration measurements, etc.; Discenzo, Col. 7, lines 48-62, 

	Although not discussed by Applicant in their remarks, it is Examiner’s understanding that cited [claim 20] of Discenzo explicitly reads on the argued limitation. Accordingly, [claim 20] of Discenzo explicitly teaches “generating, with a controller, a driving output based on the motor parameter signal; diagnosing a health condition of the motor based on at least one of a group comprising (1) an operating objective, (2) the driving output, and (3) a process constraint; predicting, based on the health condition, whether a motor fault condition will occur prior to the next preventive maintenance checkpoint…wherein the operating objective is operating the motor at 200% duty for a predetermined amount of time.” In addition to the rest of the cited portions of Discenzo, Examiner has understood [claim 20] to read on the argued limitation of performing a check operation causing the main shaft to perform a predetermined operation pattern during a predetermined time interval. As stated in [claim 20], Discenzo performs a diagnosis of a health condition of the motor based at least the driving output of the motor and also on an operating objective. In turn, this operating objective has been described in the claim as operating the motor at 200% duty for a predetermined amount of time – which has been understood by examiner to read on the argued limitation of performing a check operation causing the main shaft to perform a predetermined operation pattern during a predetermined time interval.
	
	 Furthermore, Examiner respectfully maintains that the cited portions of Discenzo including Col. 5, lines 8-32, teaching the diagnostics module uses onboard processor and sensors to provide diagnostics for motor bearings and other mechanical and electrical components based on current, voltage, stator temperature, vibration measurements read on the argued limitation of observing the state variable in at least one of an accelerated state of the main shaft, a constant velocity-operated state of the main shaft, and one of a decelerated state of the main shaft and a coasted state of the main shaft upon cutoff of a driving force, in the predetermined operation pattern. 

	In view of all of the foregoing, the rejection of claim 1, under 35 U.S.C. 103, has been maintained herein. 

	Regarding claim 15, Applicant argues (in page 10 of Applicant’s Remarks) the claim recites similar features discussed with respect to claim 1 and is patentable over the applied art of record for at least analogous reasons to those offered with respect to claim 1. For the at least same reasons set forth above for claim 1, the rejection of claim 15, under 35 U.S.C. 103 is herein maintained. 

	Regarding claims 2, 4, and 5, Applicant argues the claims are patentable over the applied art of record for at least analogous reasons to those offered with respect to 

	Regarding claims 7-9, Applicant argues the claims are patentable over the applied art of record for at least analogous reasons to those offered with respect to claim 1. For the at least same reasons set forth above for claim 1 the rejection of claims 7-9, under 35 U.S.C. 103 is herein maintained. 

	Regarding claims 10 and 12-14, Applicant argues the claims are patentable over the applied art of record for at least analogous reasons to those offered with respect to claim 1. For the at least same reasons set forth above for claim 1 the rejection of 10 and 12-14, under 35 U.S.C. 103 is herein maintained. 

	Regarding claim 11, Applicant argues the claim is patentable over the applied art of record for at least analogous reasons to those offered with respect to claim 1. For the at least same reasons set forth above for claim 1 the rejection of 10 and 12-14, under 35 U.S.C. 103 is herein maintained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-2, 4-5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Filippetti et al., “Recent Development of Induction Motor Drives Fault Diagnosis Using AI Techniques”, IEEE, (2000) in view of Singh et al., “Rotor Faults Diagnosis Using Artificial Neural Networks and Support Vector Machines”, International Journal of Acoustics and Vibrations, (2015), in further view of Boehm et al. (US 20150261649 A1), in further view of Discenzo (U.S. Patent No. 6326758).  


Regarding claim 1, Filippetti teaches a machine learning device (Filippetti, pages 997-998 teaches combination between inference engine, a neural network (NN) [i.e., unsupervised ANN, supervised ANN, or Fuzzy-NN], and simplified models.) for learning fault prediction of one of a main shaft of a machine tool and a motor which drives the main shaft, the machine learning device comprising: 
a processor configured to (Fillippetti, pages 994-995 and 997-998 teach computer implemented artificial intelligence techniques – reading on a processor configured to implement a process as claimed.)
observe a state variable comprising at least one of data output from a motor controller configured to control the motor, data output from a detector configured to detect a state of the motor, and data including a state of the one of the main shaft and the motor (Filippetti, page 994, col. 2, Section 1, teaches diagnosis procedure main steps include signature extraction [i.e., of an induction motor];  Filippetti, page 995, Section IV, teaches data retrieving strategies, data acquisition, and steady state observation/determination.; Filippetti, page 1001, Col. 2, Section VII.B. teaches, motor terminal, manipulated/controlled variables and  “controller outputs…reflecting fault entity and type”),

obtain determination data upon determining one of whether a fault has occurred in the one of the main shaft and the motor and a degree of fault (Filippetti, page 994, Section 1, teaches artificial intelligence (AI) techniques for fault detection and evaluation.; Filippetti, page 994, Col. 2, Section 1, teaches main steps of diagnostic procedure [i.e., of an induction motor] include “fault identification” and “fault severity evaluation”.; Filippetti, page 997, Col. 2, ¶ 2, teaches “providing the final fault identification”; Filippetti, page 998-999, Section VI further describes fault severity evaluation [i.e., with respect to induction motor and/or induction motor rotor faults].), and 

learn the fault prediction of the one of the main shaft and the motor in accordance with a data set generated based on a combination of the state variable and the determination data (Filippetti, page 997, colo 2, ¶ 2, teaches training phase, learning data set, and learning phase of the neural network; and further teaches “all the FSs obtained from the online monitoring systems, (from the expert system inference, or finally, if available, from model-based approaches), can constitute the learning data set.”; Filippetti, page 996, Section V, teaches expert system inference engine and an NN for fault classification, trend analysis of a component trend, and threshold handling to decide whether to consider or ignore a particular failure failure set (FS)”, and further teaches “Once the FS is known … another AI methodology can be used for the fault classification task…to finally classify the single type of fault.”; Filippetti, page 997, Col. 1, ¶ 2, further teaches “considering for simplicity only …rotor broken bars (fault condition 1)…stator short-circuits (fault condition 2) … , and bearing damages (fault condition 3) [i.e, of an induction motor].), …


Examiner believes that Filippetti teaches (or at the least implies) “learn” the fault prediction, as recited in claim 1. However, if it is found that Filippetti does not distinctly or clearly teach “learn” fault prediction, as recited in claim 1, Singh does explicitly teach learning fault prediction, as claimed. 

	Singh teaches learn the fault prediction of the one of the main shaft and the motor in accordance with a data set generated based on a combination of the state variable and the determination data (Singh, page 156, Section 4, col. 1-2 teaches predicting trend of increase in amplitude of defective shafts and further teaches “an automatic fault diagnostic system which can predict the defect…”; Singh, page 156, Section 4, col. 2, further describes ANN/SVM training and classification of faults including analyzing effect of rotor speed, training vector extracted from data, and using machine learning algorithms for multi-class prediction of motor shaft faults. Figure 2 illustrates induction motor and main shaft experimental set up [Note: Section 2 indicates “motor end shaft” reading on main shaft, as claimed]). 

[EXAMINER NOTE: Examiner has interpreted the limitation “of one of a main shaft of a machine tool and a motor which drives the main shaft” and “of the one of the main shaft and the motor”, as recited in the preamble and body of claim 1, as the limitations therein recited can refer to either the main shaft or a motor which drives the main shaft.] 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the combination between the expert inference engine, a neural network, and simplified models for fault diagnosis of induction motors and subcomponents thereof as taught by Filippetti with the machine learning methods ANNs and SVMs for prediction of motor shaft faults as taught by Singh in order to provide an automatic fault diagnosis system which can predict the defect and advise the operator of an appropriate remedy to the problem, and also provide for the fast and reliable detection of shaft faults. (Singh, page 156, section 4, col. 1-2, and page 158, Section 5). 

The combination of Fillippetti in view of Singh teaches wherein the processor is configured to, in response to obtaining the determination data indicating a fault of the one of the main shaft and the motor, update a conditional equation used for the fault prediction… (Fillippetti, page 996, Col. 2, ¶ 3 teaches performing trend analysis and threshold handling related to various failure components. “The thresholds can be directly computed by using simplified models or formulas…” [“threshold conditional equation] ; Fillippetti, page 996, Col. 2, ¶ 3, teaches “Fig. 4 shows typical example related to… induction machine extensively tested…A rotor bar gets effectively broken during the test reported as the 50th case…It can be seen that, performing a trend analysis it is easy to determine an attention threshold and to evaluate, consequently, the weight of a component.” [reading on updates… by weighting the determination data… as claimed] ; Filippetti, page 1000, Col. 1, ¶ 1, teaches “during the learning phase the updating quantities are the parameters of the adaptive nodes.”). However, the combination does not distinctly and/or clearly disclose … by weighting the determination data in the data set in correlation with a length of time from when the determination data is obtained until the fault occurs.


	Nevertheless, Boehm teaches … by weighting the determination data in the data set in correlation with a length of time from when the determination data is obtained until the fault occurs (Boehm, Abstract, teaches “a method for identifying trends in system faults.”; Boehm, Paragraph [0004], teaches  “for each event in the dataset: assigning a trend score which decays with time such that recent events receive greater weight in the assigning than less recent events; and performing one or more of: outputting a notification of the trend score, utilizing an optimization unit or triggering operation of a fault system handler for the event, when the trend score is above a threshold.”; Paragraph [0013] further teaches “each of the isolated events has a time stamp indicating when the event occurred for use in the trend score.”).



However, the combination of Filippetti in view of Singh and Boehm does not distinctly disclose “…, and the processor is configured to perform a health check operation causing the main shaft to perform a predetermined operation pattern during a predetermined time interval, and observe the state variable in at least one of an accelerated state of the main shaft, a constant velocity-operated state of the main shaft, and one of a decelerated state of the main shaft and a coasted state of the main shaft upon cutoff of a driving force, in the predetermined operation pattern, to learn the fault prediction of the one of the main shaft and the motor.”

	Nevertheless, Discenzo teaches …, and the processor is configured to perform a health check operation causing the main shaft to perform a predetermined operation pattern during a predetermined time interval, and observe the state variable in at least one of an accelerated state of the main shaft, a constant velocity-operated state of the main shaft, and one of a decelerated state of the main shaft and a coasted state of the main shaft upon cutoff of a driving force, in the predetermined operation pattern, to learn the fault prediction of the one of the main shaft and the motor (Discenzo, Col. 6, lines 9-30, teaches controlled system is monitored by a diagnostics module, wherein the diagnostics module performs a health assessment of the controlled system based on sensor data; Discenzo, [claim 20], teaches “generating, with a controller, a driving output based on the motor parameter signal; diagnosing a health condition of the motor based on at least one of a group comprising (1) an operating objective, (2) the driving output, and (3) a process constraint; predicting, based on the health condition, whether a motor fault condition will occur prior to the next preventive maintenance checkpoint…wherein the operating objective is operating the motor at 200% duty for a predetermined amount of time.”; Discenzo, Col. 6, lines 51-62, teaches health assessment is processed according to an algorithm(s) executed by the processor. In general, model-based techniques are used that incorporate the dynamic characteristics of the control system. The model optimizes the ability to detect and diagnose incipient faults before they render the system inoperable; Discenzo, Col. 5, lines 8-32, further teaches the diagnostics module uses onboard processor and sensors to provide diagnostics for motor bearings and other mechanical and electrical components based on current, voltage, stator temperature, vibration measurements, etc.; Discenzo, Col. 7, lines 48-62, further teaches when the controlled system comprises rotating machinery, chaos tracking techniques are also used in the diagnosis approach, wherein chaos tracking has the .

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the combination between the expert inference engine, a neural network, and simplified models for fault diagnosis of induction motors and subcomponents thereof as taught by Filippetti, as modified by the machine learning methods ANNs and SVMs for prediction of motor shaft faults as taught by Singh, as further modified by the trend score that decays with time and the optimization unit or triggering operation of a fault system handler for the event, as taught by Boehm, to further include the diagnostics and health assessment method, as taught by Discenzo, in order to allow efficient operation of the controlled system over its lifetime by intelligently predicting the time-life trajectory of the controlled system and altering operation accordingly. (Discenzo, Cols. 2-3, lines 58-67 and lines 1-5).



Regarding claim 2, the combination of Filippetti in view of Singh in further view of Boehm and Discenzo, teaches all of the limitations of claim 1, and the combination further teaches wherein the data output from the motor controller comprises a torque command value and a velocity command value for driving the motor load torque value.; Filippetti, page 1001, teaches “closed-loop drives”, “the control itself modifies the behavior of machine supply variables”, “controller outputs change, reflecting fault entity and type.”; [Note: controller taught by Filippetti refers to induction motor controller as indicated in page 994, col. 2, ¶ 1.]), 

the detector comprises at least one of a current detector configured to detect a current of the motor and a velocity detector configured to detect a velocity of the motor (Filippetti, page 994, Col. 1, teaches “stator currents” as input variables of the AI-based systems for fault detection (i.e., in induction motors) [reading on current detection as claimed]; Filippetti, page 995, Col. 2, ¶ 1, teaches “interpretation of the frequency components contained in the current spectrum together with the consideration of all the machine operating conditions.” [further reading on current detection as claimed]; Filippetti, page 995, Col. 2,  Section IV, teaches data retrieving strategies, “stator current variation” and machine speed [reading on velocity of the motor – note: “machine” as disclosed here in Filippetti refers to induction machine and/or the induction motor]].), and 

the processor is configured to observe data output from at least one of a vibration sensor configured to measure vibration of the one of the main shaft and the motor, a sound collection microphone configured to measure a sound in vicinity of the one of the main shaft and the motor, and a temperature sensor configured to measure a temperature in the vicinity of the one of the main shaft and the motor (Filippetti, page 994 discloses AI-based systems [i.e., for fault detection – e.g., in induction motors] using “vibrations” as input signals.). 

[EXAMINER NOTE: Singh, page 156, Col. 2,  concurrently teaches detection of rotor speed (ωn/2); Singh, page 153, col. 2, ¶ 3, further teaches vibration signatures and classification of shaft faults – reading on vibration measuring unit as claimed.; Singh, page 155, section 3.1 teaches sensors [i.e., measuring devices]].

	Motivation to combine same as stated above for claim 1. 



Regarding claim 4, the combination of Filippetti in view of Singh in further view of Boehm and Discenzo teaches all of the limitations of claim 1, and the combination further teaches the processor is configured to learn the fault prediction of the one of the main shaft and the motor in accordance with a plurality of data sets generated for the one of the main shaft and the motor (Filippetti, Abstract teaches “input data set for specific AI (NN, fuzzy logic, or neuro-fuzzy) systems.”; Filippetti, page 997, Col. 2, ¶ 2, teaches “training phase”, “learning phase”, and “learning data set” relating to induction motor fault diagnosis and classification – reading on the limitation as claimed.).

[EXAMINER NOTE: Singh teaches fault prediction related to the motor shaft (in page 156, col. 2, ¶ 1) and further teaches “training vectors” (in page 156, Col. 2, ¶ 2).]

Motivation to combine same as stated above for claim 1. 



Regarding claim 5, the combination of Filippetti in view of Singh in further view of Boehm and Discenzo teaches all of the limitations of claim 1, and the combination further teaches wherein the processor is configured to learn a normal state only during a certain period and detect occurrence of a fault (Filippetti, page 995, Section IV, teaches “the machine diagnostic expert system”, “a first decision to state the stationary condition of the machine”, “data acquisition”, “starting from a time after the machine can be considered to be operating in the steady state” [reading on normal state]; Filippetti, page 995, section V, further teaches “knowledge of a component trend … makes the expert system a robust threshold handler which decides to consider or ignore a particular failure component”, “performing trend analysis”, and “combining information derived from the trends of various harmonic components, from the attention thresholds and considering the machine operating conditions as well, the system can determine directly a possible fault situation…”; Filippetti, page 997, Col. 2, ¶ 1-2, further describes “the learning phase” and “training phase” reading on the limitation as claimed.).

claim 1. 



Regarding claim 15, Fillippetti teaches a machine learning method of learning fault prediction of one of a main shaft of a machine tool and a motor which drives the main shaft (Filippetti, pages 997-998 teaches method(s) for combination between inference engine, a neural network (NN) [i.e., unsupervised ANN, supervised ANN, or Fuzzy-NN], and simplified models.), the method comprising: 
observing a state variable comprising at least one of data output from a motor controller which controls the motor, data output from a detector which detects a state of the motor, and data including a state of the one of the main shaft and the motor (Filippetti, page 994, col. 2, Section 1, teaches diagnosis procedure main steps include signature extraction [i.e., of an induction motor];  Filippetti, page 995, Section IV, teaches data retrieving strategies, data acquisition, and initial steady state observation/determination.; Filippetti, page 1001, Col. 2, Section VII.B. teaches, motor terminal, manipulated/controlled variables and  “controller outputs…reflecting fault entity and type”); 

obtaining determination data upon determining one of whether a fault has occurred in the one of the main shaft and the motor and a degree of fault (Filippetti, page 994, col. 2, Section 1, teaches diagnosis procedure main steps include signature extraction [i.e., of an induction motor];  Filippetti, page 995, Section IV, data retrieving strategies, data acquisition, and initial steady state observation/determination.; Filippetti, page 1001, Col. 2, Section VII.B. teaches, motor terminal, manipulated/controlled variables and  “controller outputs…reflecting fault entity and type”); 

learning the fault prediction of the one of the main shaft and the motor in accordance with a data set generated based on a combination of the state variable and the determination data (Filippetti, page 997, colo 2, ¶ 2, teaches training phase, learning data set, and learning phase of the neural network; and further teaches “all the FSs obtained from the online monitoring systems, (from the expert system inference, or finally, if available, from model-based approaches), can constitute the learning data set.”; Filippetti, page 996, Section V, teaches expert system inference engine and an NN for fault classification, trend analysis of a component trend, and threshold handling to decide whether to consider or ignore a particular failure component.; Filippetti, page 997, Col. 1, ¶ 1, teaches a “failure set (FS)”, and further teaches “Once the FS is known … another AI methodology can be used for the fault classification task…to finally classify the single type of fault.”; Filippetti, page 997, Col. 1, ¶ 2, further teaches “considering for simplicity only …rotor broken bars (fault condition 1)…stator short-circuits (fault condition 2) … , and bearing damages (fault condition 3) [i.e, of an induction motor].), …

Examiner believes that Filippetti teaches (or at the least implies) “learning” fault prediction, as recited in Claim 15. However, if it is found that Filippetti does not fault prediction, as recited in claim 15, Singh does explicitly teach “learning” fault prediction, as claimed. 

	Singh teaches learning the fault prediction of the one of the main shaft and the motor in accordance with a data set generated based on a combination of the state variable and the determination data (Singh, page 156, Section 4, col. 1-2 teaches predicting trend of increase in amplitude of defective shafts and further teaches “an automatic fault diagnostic system which can predict the defect…”; Singh, page 156, Section 4, col. 2, further describes ANN/SVM training and classification of faults including analyzing effect of rotor speed, training vector extracted from data, and using machine learning algorithms for multi-class prediction of motor shaft faults. Figure 2 illustrates induction motor and main shaft experimental set up [Note: Section 2 indicates “motor end shaft” reading on main shaft, as claimed]). 

[EXAMINER NOTE: Examiner has interpreted the limitation “of one of a main shaft of a machine tool and a motor which drives the main shaft” and “of the one of the main shaft and the motor”, as recited in the preamble and body of claim 1, as the limitations therein recited can refer to either the main shaft or a motor which drives the main shaft.] 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the combination between the expert inference engine, a neural network, and simplified models for fault diagnosis of induction motors 

The combination of Fillippetti in view of Singh teaches wherein the processor is configured to, in response to obtaining the determination data indicating a fault of the one of the main shaft and the motor, update a conditional equation used for the fault prediction… (Fillippetti, page 996, Col. 2, ¶ 3 teaches performing trend analysis and threshold handling related to various failure components. “The thresholds can be directly computed by using simplified models or formulas…” [“threshold formulas” reading on conditional equation] ; Fillippetti, page 996, Col. 2, ¶ 3, teaches “Fig. 4 shows typical example related to… induction machine extensively tested…A rotor bar gets effectively broken during the test reported as the 50th case…It can be seen that, performing a trend analysis it is easy to determine an attention threshold and to evaluate, consequently, the weight of a component.” [reading on updates… by weighting the determination data… as claimed] ; Filippetti, page 1000, Col. 1, ¶ 1, teaches “during the learning phase the updating quantities are the parameters of the adaptive nodes.”). However, the combination does not distinctly and/or clearly disclose … by weighting the determination data in the data set in correlation with a length of time from when the determination data is obtained until the fault occurs.


	Nevertheless, Boehm teaches … by weighting the determination data in the data set in correlation with a length of time from when the determination data is obtained until the fault occurs, … (Boehm, Abstract, teaches “a method for identifying trends in system faults.”; Boehm, Paragraph [0004], teaches  “for each event in the dataset: assigning a trend score which decays with time such that recent events receive greater weight in the assigning than less recent events; and performing one or more of: outputting a notification of the trend score, utilizing an optimization unit or triggering operation of a fault system handler for the event, when the trend score is above a threshold.”; Paragraph [0013] further teaches “each of the isolated events has a time stamp indicating when the event occurred for use in the trend score.”).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the combination between the expert inference engine, a neural network, and simplified models for fault diagnosis of induction motors and subcomponents thereof as taught by Filippetti, as modified by the machine learning methods ANNs and SVMs for prediction of motor shaft faults as taught by Singh, to further include the trend score that decays with time and the optimization unit or triggering operation of a fault system handler for the event, as taught by Boehm, in order to determine what performance issues are trending in a system and how to detect and deal with them. (Boehm, Paragraph [0003]). 

“…, wherein the method further comprises performing a health check operation causing the main shaft to perform a predetermined operation pattern during a predetermined time interval, and observe the state variable in at least one of an accelerated state of the main shaft, a constant velocity-operated state of the main shaft, and one of a decelerated state of the main shaft and a coasted state of the main shaft upon cutoff of a driving force, in the predetermined operation pattern, to learn the fault prediction of the one of the main shaft and the motor.”

	Nevertheless, Discenzo teaches …, wherein the method further comprises performing a health check operation causing the main shaft to perform a predetermined operation pattern during a predetermined time interval, and observe the state variable in at least one of an accelerated state of the main shaft, a constant velocity-operated state of the main shaft, and one of a decelerated state of the main shaft and a coasted state of the main shaft upon cutoff of a driving force, in the predetermined operation pattern, to learn the fault prediction of the one of the main shaft and the motor (Discenzo, Col. 6, lines 9-30, teaches controlled system is monitored by a diagnostics module, wherein the diagnostics module performs a health assessment of the controlled system based on sensor data; Discenzo, [claim 20], teaches “generating, with a controller, a driving output based on the motor parameter signal; diagnosing a health condition of the motor based on at least one of a group comprising (1) an operating objective, (2) the driving output, and (3) a .

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the combination between the expert inference engine, a neural network, and simplified models for fault diagnosis of induction motors and subcomponents thereof as taught by Filippetti, as modified by the machine learning methods ANNs and SVMs for prediction of motor shaft faults as taught by Singh, as further modified by the trend score that decays with time and the optimization unit or triggering operation of a fault system handler for the event, as taught by Boehm, to . 


12.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Filippetti in view of Singh in further view of Boehm and Discenzo . Alternatively, claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Filippetti in view of Singh in further view of Boehm and Discenzo,in further view of Pal et al. (US 20170051978 A1). 

Regarding claim 7, the combination of Filippetti in view of Singh in further view of Boehm teaches all of the limitations of claim 1.

Examiner believes that the combination of Filippetti in view of Singh in further view of Boehm and Discenzo teaches (or at the least implies) wherein the processor is configured to obtain a current state variable of the state variable via a network (Filippetti, page 997, Col. 2, ¶ 2, teaches “FSs obtained from online monitoring systems”;). However, if it is determined that the combination does not distinctly disclose this further limitation, Pal explicitly teaches the limitation as provided below.

wherein the state observation unit obtains a current state variable of the state variable via a network (Pal, Figure 1, teaches machine wearable sensors associated with “component 1” or “component 2” and further teaches obtaining via a communication network 102.; Paragraph [0029] teaches receiving sensor data from one or more machine wearable sensors (placed on –inter alia- a cassette motor) and further teaches measurements and information may be received at a “data collection unit” [reading on the state observation unit as claimed]; Paragraph [0032] teaches the “data collection unit” may be one of a mobile device and a wireless enabled device [as in obtains via a network]; Paragraph [0028] teaches determining anomaly through IoT (Internet of Things) based method [further reading on via a network as claimed]).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the combination between the expert inference engine, a neural network and simplified models for fault diagnosis of induction motors and subcomponents thereof as taught by Filippetti, as modified by the machine learning methods ANNs and SVMs for prediction of motor shaft faults as taught by Singh, as further modified by the trend score that decays with time and the optimization unit or triggering operation of a fault system handler for the event, as taught by Boehm, diagnostics and health assessment method, as taught by Discenzo, to include the predictive maintenance tools and techniques of fault/anomaly detection using IoT methods as taught by Pal in order to overcome the drawbacks in the prior art by providing a method, apparatus and system of IoT-based maintenance through machine 



Regarding claim 8, the combination of Filippetti in view of Singh in further view of Boehm and Discenzo teaches a fault prediction for predicting a fault of the one of the main shaft and the motor, (the combination of Filippetti in view of Singh in further view of Boehm and Discenzo teaches all of the limitations of the machine learning device according to claim 1 – See rationale of rejection of claim 1 above.; Filippetti, page 997, Col. 2, ¶ 1, teaches combination between inference engine, unsupervised NN and simplified models and also teaches expert system … providing input for the NN that completes the task providing the final fault identification.; As previously stated in the rejection of claim 1, Singh, page 156, Section 4, col. 1-2 further teaches predicting trend of increase in amplitude of defective shafts and further teaches “an automatic fault diagnostic system which can predict the defect…”; Singh, page 156, Section 4, col. 2, further describes ANN/SVM training and classification of faults including analyzing effect of rotor speed, training vector extracted from data, and using machine learning algorithms for multi-class prediction of motor shaft faults. Figure 2 illustrates induction motor and main shaft experimental set up [Note: Section 2 indicates “motor end shaft” reading on main shaft, as claimed]) 

the fault prediction device comprising the machine learning device according to claim 1 and configured to output fault information indicating one of whether a fault has occurred in the one of the main shaft and the motor and a degree of fault, in response to input of a current state variable of the state variable, based on a learning result obtained by the machine learning device in accordance with the data set (Filippetti, page 997, Col. 2, ¶ 2, teaches “once the learning data set is built and the learning phase performed, the NN will contain and generalize the prior knowledge of the expert system. It also provides a very fast response in terms of fault classification…the trained NN can be applied to a  family of similar induction machines.”; Fillippetti, page 998, Section IV.B., teaches supervised neural [i.e., NN] approach for fault severity evaluation wherein “a supervised ANN … can synthesize the relationships between different variables constituting the input vectors and the output diagnostic indexes that indicate the fault severity. ; Fillippetti, page 996, Col. 2, ¶ 4, teaches combining information form trends of various harmonic components from attention thresholds (e.g., trend of input current to induction motor) and considering the machine operating conditions as well, system can determine a possible fault situation; [Note: Singh, page 156, Col. 2, ¶ 1, further teaches “automatic fault diagnostic system that can predict and advise the operator of an appropriate remedy to the problem.”]). 

	Examiner believes that the combination teaches all of the limitations of claim 8 as detailed above. However, if it is determined that the combination does not clearly or distinctly disclose “in response to input of a current state variable of the state variable”, Pal does teach “in response to input of a current state variable of the state variable” (Paragraphs [0008]-[0010] teach method, system, and apparatus providing means of collecting real time data from across location; Pal, Paragraph [0029] further teaches receiving sensor data from one or more machine wearable sensors (placed on –inter alia- a cassette motor) and further teaches measurements and information may be received at a “data collection unit” [reading on the state observation unit]).

Motivation to combine same as stated above for claim 7. 



Regarding claim 9, the combination of Filippetti in view of Singh in further view of Boehm and Discenzo (and/or in the combination in further view of Pal) teaches all of the limitations of claim 8, and the combination further teaches wherein the machine learning device is configured to learn the fault prediction of the one of the main shaft and the motor again in accordance with an additional data set generated based on a combination of the current state variable and the determination data (Filippetti, page 997, col. 2, ¶ 2, teaches training phase, learning data set, and learning phase of the neural network; and further teaches “all the FSs obtained from the online monitoring systems, (from the expert system inference, or finally, if available, from model-based approaches), can constitute the learning data set.”; Filippetti, page 996, Section V, teaches expert system inference engine and an NN for fault classification, trend analysis of a component trend, and threshold handling to decide whether to consider or ignore a particular failure component.;  Filippetti, page 996, Col. 2, ¶ 2 teaches “Fig. 4 shows typical example related to… induction machine extensively tested…A rotor bar gets effectively broken during the test reported as the 50th case… [Note: fault detection during reported 50th case discloses a first, second, and up to a 50th case [i.e., data set], reading on additional data set as claimed]” . Filippetti, page 1000, col. 1, ¶ 1, teaches “during the learning phase the updating quantities are the parameters of the adaptive nodes”).

	Motivation to combine same as stated above for claim 7.

13.	Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Flippetti in view of Singh, in further view of Boehm and Discenzo, and in further view of Pal et al. (US 20170051978 A1).  

Regarding claim 10, the combination of Filippetti in view of Singh in further view of Boehm, Discenzo, and Pal teaches all of the limitations of claim 8, and the combination further teaches wherein the machine learning device is located on a cloud server (Pal, Figure 1 shows Machine Learning Engine 104 located remotely through a communication network 102 [i.e., “cloud”] – reading on located on a cloud server.).

	Motivation to combine same as stated above for claim 7. 




Regarding claim 12, the combination of Filippetti in view of Singh, in further view of Boehm, Discenzo, and Pal teaches all of the limitations of claim 8, and Filippetti further teaches wherein the machine tool comprises a plurality of machine tools, and the learning result obtained by the machine learning device is shared by the plurality of machine tools (Filippetti, page 997, Col. 2, ¶ 2 teaches “the trained NN can be applied to a family of similar induction machines.”).



Regarding claim 13, the combination of Filippetti in view of Singh in further view of Boehm, Discenzo, and Pal teaches a fault prediction system comprising:
 the fault prediction device according to claim 8 (see rationale for rejection of Claim 8 above.); 

the detector (Filippetti, page 994, Col. 1, teaches “stator currents” as input variables of the AI-based systems for fault detection (i.e., in induction motors) [reading on current detection as claimed]; Filippetti, page 995, Col. 2, ¶ 1, teaches “interpretation of the frequency components contained in the current spectrum together with the consideration of all the machine operating conditions.” [further reading on current detection as claimed]; Filippetti, page 995, Col. 2,  Section IV, teaches data retrieving strategies, “stator current variation” and machine speed [reading on velocity of the motor – note: “machine” as disclosed here in Filippetti refers to induction machine and/or the induction motor]); 

a sensor or a microphone configured to measure the state of the one of the main shaft and the motor (Filippetti, page 994 discloses AI-based systems [i.e., for fault detection – e.g., in induction motors] using “vibrations” as input signals.; Singh, page 156, Col. 2,  concurrently teaches detection of rotor speed (ωn/2); Singh, page 153, col. 2, ¶ 3, further teaches vibration signatures and classification of shaft faults – reading on sensor as claimed.; Singh, page 155, section 3.1 teaches sensors [i.e., measuring devices]; Pal, Paragraph [0011], also concurrently teaches machine wearable devices and “sensor data comprises vibration and current measurement”.; and 

a display or an alarm configured to notify an operator of the fault information (Singh, page 156, Col. 2, ¶ 1, further teaches “automatic fault diagnostic system that can predict and advise the operator of an appropriate remedy to the problem.”; Pal, Paragraph [0010], concurrently teaches “an alarm for maintenance is raised when an anomaly or a misalignment is detected in real time or predicted for a future time. The prediction is based on a machine learning algorithm.”).

Motivation to combine same as stated above for claim 7. 



Regarding claim 14, the combination of Filippetti in view of Singh in further view of Boehm, Discenzo, and Pal teaches all of the limitations of claim 13, and the combination further teaches wherein a time at which the display or the alarm is configured to notify the operator of the fault information satisfies at least one of precedence to a time defined by a first predetermined period preceding a time at which a fault occurs, and subsequence to a time defined by a second predetermined period preceding the time at which a fault occurs (Singh, page 156, Col. 2, ¶ 1, further teaches “automatic fault diagnostic system that can predict and advise the operator of an appropriate remedy to the problem.”; Pal, Paragraph [0010], concurrently teaches “an alarm for maintenance is raised when an anomaly or a misalignment is detected in real time or predicted for a future time. The prediction is based on a machine learning algorithm.”).

Motivation to combine same as stated above for claim 7. 



14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Filippetti in view of Singh, in further view of Boehm, Discenzo, and Pal, and in further view of Edsinger (U.S. Patent No. 9,205,560). 

Regarding claim 11, the combination of Filippetti in view of Singh in further view of Boehm and Discenzo (and/or the combination in further view of Pal) teaches all of the limitations of claim 8, however, the combination does not distinctly disclose further comprising a controller including the machine learning device and configured to control the machine tool.

	Nevertheless, Edsinger teaches further comprising a controller including the machine learning device and configured to control the machine tool (Figure 3 teaches Machine Learning Module 318 comprised within Computer-Based Controller 316).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the combination between the expert inference engine, a neural network and simplified models for fault diagnosis of induction motors and subcomponents thereof as taught by Filippetti, as modified by the machine learning methods ANNs and SVMs for prediction of motor shaft faults as taught by Singh, as modified by the trend score that decays with time and the optimization unit or triggering operation of a fault system handler for the event, as taught by Boehm, as further modified by the diagnostics and health assessment method, as taught by Discenzo, as further modified by the predictive maintenance tools and techniques of fault/anomaly detection using IoT methods as taught by Pal, to further include the machine learning module comprised in a controller as taught by Edsinger, in order to provide a controller .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123